DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 6 November 2020. 
Claims 1, 15, and 19-21 were amended. Claims 1-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

	Claim 1 recites “the personalized frequency designated for each individual particular customer or each individual potential customer”. The plain and ordinary meaning of “each” refers to every one of two or more things, regarded separately. As such, “each individual particular customer or each individual potential customer” appears to reference more than one individual particular customer or individual potential customer. However, preceding the identified limitation, there is only references to “an audience … the audience including at least a particular customer or potential customer” and “training a reinforcement learning model to learn a personalized frequency for sending the electronic communications to the particular customer or the potential customer”. There does not appear to be antecedent basis for multiple individual customers. Due to the reference of “each” customer, and the lack of antecedent basis for multiple particular customers or potential customers, it would be unclear to one of ordinary skill in the art whether the claim requires multiple customers and the relevant operations be performed for multiple customers, or whether the “each” operations may be performed only once for “the” customer. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 19 and 20 are similarly rejected. For the purposes of examination, the limitation will be interpreted such that the “each” operations may be performed for the single customer. 

Claim 1 recites “if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer.” “Low” is a term of degree. Per MPEP 2173.05(b), “when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree.”  The present specification provides no standard for determining what degree of rewards constitutes “low”. The MPEP further notes that “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).” There is no standard recognized in the art for what constitutes a “low” number of rewards. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 19 and 20 are similarly rejected. 

	Claim 1 recites “if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer.” The specification does not use, define, or elaborate on the phrase “increased and optimized”. This phrase does not have an ordinary and customary meaning in the field. It would be unclear to one of ordinary skill in the art what operations fall within the boundaries of “increased and optimized.” For example, the limitation could be interpreted as referring to an increase operation and a separately, subsequent optimization operation (such an interpretation would not include processes which go directly to optimization). Alternatively, the limitation could be interpreted as referring to an would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 19 and 20 are similarly rejected. For the purposes of examination, the latter interpretation will be used. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Claim 19, which is representative of claims 1 and 20, recites in part, a method for automatic frequency capping for a campaign, the method comprising: receiving, from an entity, a content and an audience for use for generating communications for a particular campaign, the audience including at least a particular customer or a potential customer, the campaign being an organized course of action to promote and sell a product or service; based at least on behavior data, learning a personalized frequency for sending the communications to the particular customer or the potential customer, the personalized frequency designated for each individual particular customer or each individual potential customer; if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer; based on the content and the audience, creating the communications to send to the particular customer or the potential customer; and sending the communications to the particular customer or the potential customer at the personalized frequency; determining value of the particular campaign based on a plurality of data sources; based on the determined value or on new data associated with one or more actions of the particular customer or the potential customer in response to receipt of the  communications, updating the personalized frequency; and sending the communications to the particular customer or the potential customer at the updated personalized frequency. These limitations set forth a concept of managing content distribution based on a personalized frequency, which is plainly a marketing activity. As the claims set forth a concept falling within the commercial interactions sub-grouping identified by the October 2019 Update, the claims are determined to set forth a method of organizing human activity. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional element of a machine-learning model. Note MPEP 2106.04(d)(1), which notes that “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The present specification provides no meaningful technical details regarding machine learning models, and appears to only use preexisting technology as a means to implement the abstract idea. As such, this additional element does not reflect any improvement in the functioning of a computer or other technology. Additionally this additional element cannot reasonably be said to implement the abstract idea with a particular machine or effect a transformation of a particular article. Further, this additional element does not apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a machine-learning based environment. As such, the additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of electronic communications. However this additional element only generally links the abstract idea to an electronic content distribution environment. As such, the additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving electronic content distribution and machine learning. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are to be considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite the additional elements of electronic communications and a machine learning model. Per MPPE electronic communications does not constitute significantly more. Additionally, Chickering et al. (US 2002/0184139 A1) (See at least [0011]) demonstrates that machine learning models were conventional long before the priority date of the claimed invention.  As such, the additional element of a machine learning model does not constitute significantly more. There are no further additional elements. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving electronic content distribution and machine learning. Per MPEP 2106.05, generally linking an abstract idea to a particular technological environment has been found by the courts to be insufficient for qualifying as significantly more. As such, the combination of additional elements do not amount to significantly more than the abstract idea. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2, 4-15, 17, 18, and 21 further describe the abstract idea set forth by the claim, but the dependent claims are determined to continue to recite an abstract idea. Dependent claim 3 further describes the additional element of the machine learning model. However this additional element continues to only generally link the abstract idea to a particular technological environment. Dependent claim 16 further describes the additional element of the electronic communication. However this additional element continues to only generally link the abstract idea to a particular technological environment. When considered individually and as a combination with the previously identified additional elements, these additional elements only generally link the abstract idea to a particular technological environment. As such, the additional elements of the dependent claims are determined to neither integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. Because the dependent claims remain directed to an abstract idea without reciting significantly more, the dependent claims are not patent eligible. 



Claim Interpretation
Claim 1 recites “if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer.” Because the identified limitation describes steps which occur conditional on the number of rewards received, the limitation is understood to be a contingent limitation. Per MPEP 2111.04.II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore the broadest reasonable interpretation of claim 1 (a method claim) does not require the step of “it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer.” Claim 19 (a method claim) and its corresponding contingent limitations are similarly interpreted. Claim 20 and its corresponding contingent limitations are not interpreted under this interpretation, and Claim 20 is a system claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavlovski et al. (US 2018/0012253 A1) in view of Yu et al. (US 2017/0223137 A1). 

Regarding Claim 1: Gavlovski discloses a method for automatic frequency capping for a campaign, the method comprising
receiving, from an entity, content and an audience for use for generating electronic communications for a particular campaign, the audience including at least a particular customer or a potential customer 
based at least on behavior data, training a reinforcement learning model to the particular customer or the potential customer (The machine learning module 240 trains one or more content creation models using features based on training data from the training data store 245. In one embodiment, the machine learning module 240 trains the content creation models using one or more machine learning algorithms such as neural networks, naive Bayes, and support vector machines with the training data stored in the training data store 245. … Example features include demographics of target users, a geographic region of target users, a creative (e.g., an image, video, or text), objectives, optimization goals, or budget. In some embodiments, the training data store 245 includes predetermined information about a population of users of the online system 100 provided to the online system 100 or from another module of the online system 100, e.g., the action log 215 or user profile store 225. Examples of the training data include statistics of past advertisement campaigns, such as the click-through rate (CTR) or impression rate, of previously presented creatives or content items of assembled creatives. The training data store 245 also stores training data describing user information of various types of target audiences, e.g., age, gender, demographic group, socioeconomic status. See at least [0035]);
based on the content, and the audience, creating at least one of the electronic communications to send to the particular customer or the potential customer (The content creation module 230 uses the content creation models trained by the machine learning module 240 to create content items from the creatives stored in the creative data store 235 for display to a target user. See at least [0036]. Also: The online system 100 dynamically selects a creative among multiple creatives of a same type for each type of creative to be included in the content item and generates 650 the content item with the selected creative. See at least [0062]); and
causing the at least one of the electronic communications to be sent to the particular customer or the potential customer (The online system 100 provides 660 the generated content item for display to the target user. See at least [0062]). 




training a model to learn a personalized frequency for sending the electronic communications, the personalized frequency designated for each individual particular customer or each individual potential customer;
causing the electronic communications to be sent at the personalized frequency
However, Yu teaches:
based at least one behavior data, training a model to learn a personalized frequency for sending an electronic communication to a particular customer or a potential customer, the personalized frequency designated for each individual customer or each individual potential customer 
if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer (if content provider 112 specifies a goal to optimize or increase CTR, then content exchange 120 may initially determine a frequency cap rule of 3 per day for content provider 112 and then modify that frequency cap rule later based on how well the corresponding content delivery campaign is performing (and/or how well other related content delivery campaigns are performing). The initial frequency cap rule determination may be based on how well a previous content delivery campaign performed. For example, if 4 per day resulted in an acceptable CTR for a previous content delivery campaign from content provider 112, then content exchange 120 may determine that, for a subsequent content delivery campaign from content provider 112, an initial frequency cap rule should also be 4 per day. See at least [0052]).  
causing at least one electronic communications to be sent at the personalized frequency to the particular customer or the potential customer (If Fcap processor 222 identifies one or more frequency rules, then Fcap processor 222 sends, to response predictor 230, identifiers of one or more content items that correspond to the identified frequency rule(s) and that should not be presented to a user associated with the request received from content request processor 210. Response predictor 230 filters out content items from consideration and sends, to auction flow component 240, a set of one or more content items to send to a publisher (e.g., publisher 130). See at least [0043]. Also: At block 630, it is determined whether any of the online frequency cap rules (identified in block 620) is an overriding (or strict) frequency rule. If so, then process 600 proceeds to block 660, where that frequency cap rule will be associated with that content delivery campaign and returned in response to the request received in block 610. See at least [0089]). 
Gavlovski provides techniques for generated advertising content based on trained models, upon which the claimed invention’s training of a model to determine a frequency to send advertising at and subsequent sending of advertising at that frequency can be seen as an improvement. However, Yu demonstrates that the prior art already knew of training models to determine a frequency to send advertising at, and the delivery of advertising in conformance with that frequency. One of ordinary skill in 

Regarding Claim 2: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the campaign is an organized course of action to promote and sell a product or service (Content providers create content that is targeted to certain audiences within an online system, where users of the online system interact with the content received from the online system, e.g., clicking, sharing, watching a video, subscribing to a service, or purchasing a product described by the content. See at least [0003]. Also: For example, a content provider has a campaign on promoting brand name running shoes See at least [0004]). 

Regarding Claim 3: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the model is trained via machine learning in accordance with a technique comprising: least squares policy iteration, random forests, Q-learning; Bayesian models, support vector machines (SVM), federated learning, or neural networks (In one embodiment, the machine learning module 240 trains the content creation models using one or more machine learning algorithms such as neural networks, naive Bayes, and support vector machines with the training data stored in the training data store 245. See at least [0035]). 

Regarding Claim 4: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the behavior data includes historical data for the particular customer or the potential customer (The action log 215 may also store user actions taken on a content provider system 140, such as an external website, and communicated to the online system 100. For example, the external website may recognize a user of an online system 100 through a social plug-in enabling the external website to 

Regarding Claim 5: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the behavior data includes historical data for at least one campaign other than the particular campaign (Examples of the training data include statistics of past advertisement campaigns, such as the click-through rate (CTR) or impression rate, of previously presented creatives or content items of assembled creatives. See at least [0035]). 

Regarding Claim 6: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the training of the machine-learning model further comprises updating the model results based on: new data received that is associated with one or more actions the particular customer or the potential customer performs after the particular customer or the potential customer received the at least one of the electronic communications for the particular campaign (The machine learning module 240 can store the content creation models in the online system 100 and periodically re-train the content creation models using features based on updated training data. See at least [0035]. Also: These statistics may be accrued over numerous content campaigns with different content items and serve to measure the effectiveness of each content item in the campaign in view of targeting audiences and budget. Based on these statistics, the content provider can revise content items that perform poorly or alternatively choose to show content items that have performed very effectively. See at least [0003]).

Regarding Claim 7: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the behavior data comprises actions or inactions, the actions including: clicking, by a recipient of the at least one electronic communication, on at least one of the electronic communications, purchasing, by the recipient, one or more products or services within a website associated with the at least one electronic communication; interactions of the recipient of the at least one electronic communication with the website associated with the at least one electronic communication; or on-site behavior that includes location data (The action log 215 may also store user actions taken on a content provider system 140, such as an external website, and communicated to the online system 100. For example, the external website may recognize a user of an online system 100 through a social plug-in enabling the external website to identify the user of the online system 100. Since users of the online system 100 are uniquely identifiable, external websites may communicate information about a user's actions outside of the online system 100 to the online system 100 for association with the user. Hence, the action log 215 can record information about actions that users perform on a content provider system 140 including webpage viewing histories, sponsored content that were engaged, purchases made, and other patterns from shopping and buying. See at least [0030]).

Regarding Claim 8: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses making a prediction of performance of the particular campaign based on: past performance of the particular campaign, and/or past performance of at least one other different campaign of the entity and/or of other entities (the content creation module 230 receives a number of creatives from a user of the content provider system 140 (e.g., a content provider), and assembles the creatives into a sponsored content item. The content creation module 230 can also receive, from the content provider, information describing how the creatives should be included in the sponsored content item, such as the optimization goal, target audience and total budget allocated to the content items set containing the content item to be created. For each opportunity to present a sponsored content item to a user (or a target audience that includes the user), the content creation module 230 selects an optimal creative for each type of creative. For example, the optimal image creative is selected from multiple image creative candidates. The selection occurs based on a component model trained to dynamically optimize creatives of that type. The content creation module 230 assembles the selected creatives into a sponsored content, which represents the optimal assembly of creatives for the user (or for the audience that includes the user). See at least [0056]. Also: content provider can specify certain information concerning the content creation at 

Regarding Claim 10: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the model determines, based on the prediction, at least one action or at least one configuration setting for future electronic communications for the campaign (the content creation module 230 receives a number of creatives from a user of the content provider system 140 (e.g., a content provider), and assembles the creatives into a sponsored content item. The content creation module 230 can also receive, from the content provider, information describing how the creatives should be included in the sponsored content item, such as the optimization goal, target audience and total budget allocated to the content items set containing the content item to be created. For each opportunity to present a sponsored content item to a user (or a target audience that includes the user), the content creation module 230 selects an optimal creative for each type of creative. For example, the optimal image creative is selected from multiple image creative candidates. The selection occurs based on a component model trained to dynamically optimize creatives of that type. The content creation module 230 assembles the selected creatives into a sponsored content, which represents the optimal assembly of creatives for the user (or for the audience that includes the user). See at least [0056]). 

Regarding Claim 11: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses having the model determine which configuration settings for the particular campaign have highest value (the content creation module 230 receives a number of creatives from a user of the content 

Regarding Claim 13: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the model optimizes for: opening of the at least one of the electronic communications by a recipient, or conversions to sales to the recipient of the at least one of the electronic communications (a content provider can specify certain information concerning the content creation at that level, such as optimization goals for each level. Examples of optimization goals for various hierarchical levels of the content data model 220 include numbers of applications installed, clicks, impressions, lick clicks, media downloads, offsite conversions, page likes, post engagement, and video views. See at least [0039]). 

Regarding Claim 14: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the model determines a set of rules that map states of the particular customer or the potential customer to the optimal actions to take regarding future electronic communications so as to optimize a future reward (the content creation module 230 receives a number of creatives from a user of the content provider system 140 (e.g., a content provider), and assembles the creatives into a sponsored 

Regarding Claim 15: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the future reward includes a total expected number of clicks on the electronic communications or a number of purchases, by the particular customer or the potential customer during an entire time the particular customer or the potential customer is receiving the electronic communications from the campaign (content provider can specify certain information concerning the content creation at that level, such as optimization goals for each level. Examples of optimization goals for various hierarchical levels of the content data model 220 include numbers of applications installed, clicks, impressions, lick clicks, media downloads, offsite conversions, page likes, post engagement, and video views. See at least [0039]). 

Regarding Claim 16: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses communication includes an email message, text message, or other social media message (The web server 200 may receive and route messages between the online system 100 and the client device 
	Gavlovski and Yu suggest a system for creating and delivering content to users, which differs from the claimed invention by Gavlovski’s generic content distribution method for one of an enumerated list of messaging channels. However, Gavlovski demonstrates that the prior art already knew of these messaging channels for providing information to users. One of ordinary skill in the art could have trivially substituted Gavlovski’s messaging channels for Gavlovski’s generic content distribution method. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would create content to be delivered over a particular messaging channel and then provide the content through that messaging channel. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Gavlovski and the teaching of Yu.

Regarding Claim 17: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses sending the at least one of the electronic communications to the particular customer or the potential customer, such that the creating and sending are performed by the same party (The online system 100 dynamically selects a creative among multiple creatives of a same type for each type of creative to be included in the content item and generates 650 the content item with the selected creative. … The online system 100 provides 660 the generated content item for display to the target user. See at least [0062]). 

Regarding Claim 18: Gavlovski in view of Yu teaches the above limitations. Additionally, Yu teaches wherein a third party service provider sends the at least one of the electronic communications (FIG. 1 is a block diagram that depicts a system 100 for distributing content items through a publisher to one or more end-users. See at least [0016] and Fig. 1. Also: From the perspective of a content provider (which provides content items to the content exchange for distribution to one or more publishers). See at least [0015]). 


Regarding Claim 19: Gavlovski discloses a method for automatic frequency capping for a campaign, the method comprising:
receiving, from an entity, a content and an audience for use for generating electronic communications for a particular campaign, the audience including at least a particular customer or a potential customer, the campaign being an organized course of action to promote and sell a product or service (A content creator also uses the content provider system 140 to provide one or more content items 160 and/or creatives to be included in a content item 160 to the online system 100. See at least [0022] and [0023]. Also: At the content item set level, the content provider specifies information concerning the content creation at that level. For example, the content provider can specify the target audience targeted by the content items within the content item set through input box 422. See at least [0053]. Also: At the content item level, the content provider specifies information concerning the content creation at that level. For example, to create a content item (e.g., 430) of the content item set 420, the content provider provides information of one or more creatives, e.g., creative 1 (an image of product) through input box 432, creative 2 (a body of text describing the product) through input box 434. See at least [0054]. Also: Content providers create content that is targeted to certain audiences within an online system, where users of the online system interact with the content received from the online system, e.g., clicking, sharing, watching a video, subscribing to a service, or purchasing a 
based at least on behavior data, training a machine-learning model to the particular customer or the potential customer (The machine learning module 240 trains one or more content creation models using features based on training data from the training data store 245. In one embodiment, the machine learning module 240 trains the content creation models using one or more machine learning algorithms such as neural networks, naive Bayes, and support vector machines with the training data stored in the training data store 245. … Example features include demographics of target users, a geographic region of target users, a creative (e.g., an image, video, or text), objectives, optimization goals, or budget. In some embodiments, the training data store 245 includes predetermined information about a population of users of the online system 100 provided to the online system 100 or from another module of the online system 100, e.g., the action log 215 or user profile store 225. Examples of the training data include statistics of past advertisement campaigns, such as the click-through rate (CTR) or impression rate, of previously presented creatives or content items of assembled creatives. The training data store 245 also stores training data describing user information of various types of target audiences, e.g., age, gender, demographic group, socioeconomic status. See at least [0035]);
based on the content and the audience, creating the electronic communications to send to the particular customer or the potential customer (The content creation module 230 uses the content creation models trained by the machine learning module 240 to create content items from the creatives stored in the creative data store 235 for display to a target user. See at least [0036]. Also: The online system 100 dynamically selects a creative among multiple creatives of a same type for each type of creative to be included in the content item and generates 650 the content item with the selected creative. See at least [0062]); and
sending the electronic communications to the particular customer or the potential customer 
determining value of the particular campaign based on a plurality of data sources (A bid amount is a monetary value that a content provider places on an event associated with an optimization goal set by the content provider. See at least [0021]. Also: For example, at the content item set level, a content provider provides all of the information at that level to be applied across all content items in the set (e.g., bid, budget, billing event, optimization goals, etc.). See at least [0040]. Also: Thus, the online system 100 determines the appropriate amount to bid in an auction for presenting the content item to a target user by considering this budget and the division across the content items. See at least [0063]. Also: for each impression opportunity, providing a bid amount in auction for display of a content item of the received plurality of content item to the target users, the bid amount determined according to the information stored at the content set level. See at least Claim 15). 
based on the determined value or on new data associated with one or more actions of the particular customer or the potential customer in response to receipt of the electronic communications, further training the machine-learning model and sending the electronic communications to the particular customer or the potential customer based on the updated model (The machine learning module 240 can store the content creation models in the online system 100 and periodically re-train the content creation models using features based on updated training data. See at least [0035]. Also: These statistics may be accrued over numerous content campaigns with different content items and serve to measure the effectiveness of each content item in the campaign in view of targeting audiences and budget. Based on these statistics, the content provider can revise content items that perform poorly or alternatively choose to show content items that have performed very effectively. See at least [0003]). 

Gavlovski does not explicitly disclose: 
training a model to learn a personalized frequency for sending the electronic communication, the personalized frequency designated for each individual particular customer or each individual potential customer.
causing the electronic communications to be sent at the personalized frequency
However, Yu teaches:
based at least one behavior data, training a model to learn a personalized frequency for sending an electronic communication to a particular customer or a potential customer, the personalized frequency designated for each individual customer or each individual potential customer (one or more machine learning techniques are used to determine offline frequency cap rules for content providers 112-116, publishers, and/or bidders. See at least [0067]. Cluster system 410 is a system that stores user events and provides the user events to feature extractor 420. Event data that cluster system 410 provides to feature extractor 420 may be aggregated data that indicates a number of times a content item and/or content items from a content delivery campaign was presented to a user/client device over a period of time. See at least [0068] and [0069]. Also: Rule modeler 430 uses the extracted feature values as training data to generate a statistical model. The training data includes the extracted feature values and, for each set of feature values corresponding to a set of related user events or to a record of aggregated data, a number of impressions and a user action (if any), such as a click, purchase, etc. See at least [0074]. Also: In a related embodiment, multiple statistical models are generated, one for each publisher, bidder, content provider, and/or user segment. See at least [0075]. Also: For example, a frequency cap of "3 per 24 hours" for a particular content item means that, after exposing a particular user to the same ad three times, the particular user will not be shown that particular content item for 24 hours. See at least [0002]. Examiner’s note: Because Yu’s generates different models for different user segments, the frequency cap outputs of these models are personalized for individuals based on their segment. Further, the specification does not define what it means for a frequency to be “designated for each individual”. The plain and ordinary meaning of the phrase is that the set frequency is applied on an individual basis). 
if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer (if content provider 112 specifies a goal to optimize or increase CTR, then content exchange 120 may initially determine a frequency cap rule of 3 per day for content provider 112 and then modify that frequency cap rule later based on how well the corresponding content delivery campaign is performing (and/or how well other related content delivery campaigns are performing). 
causing at least one electronic communications to be sent at the personalized frequency to the particular customer or the potential customer (If Fcap processor 222 identifies one or more frequency rules, then Fcap processor 222 sends, to response predictor 230, identifiers of one or more content items that correspond to the identified frequency rule(s) and that should not be presented to a user associated with the request received from content request processor 210. Response predictor 230 filters out content items from consideration and sends, to auction flow component 240, a set of one or more content items to send to a publisher (e.g., publisher 130). See at least [0043]. Also: At block 630, it is determined whether any of the online frequency cap rules (identified in block 620) is an overriding (or strict) frequency rule. If so, then process 600 proceeds to block 660, where that frequency cap rule will be associated with that content delivery campaign and returned in response to the request received in block 610. See at least [0089]). 
Gavlovski provides techniques for generated advertising content based on trained models, upon which the claimed invention’s training of a model to determine a frequency to send advertising at and subsequent sending of advertising at that frequency can be seen as an improvement. However, Yu demonstrates that the prior art already knew of training models to determine a frequency to send advertising at, and the delivery of advertising in conformance with that frequency. One of ordinary skill in the art could have easily incorporated Yu’s frequency model into the training and generation techniques of Gavlovski. One of ordinary skill in the art would have recognized that such an application of Yu would have predictably resulted in an improved system which would generate and deliver advertising in accordance to an advertising delivery limit personalized to the desired audience. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Gavlovski and the teaching of Yu. 

Regarding Claim 20: Gavlovski discloses a system, comprising: an automated service having a hardware processor configured (See at least [0066]) to: 
receive, from an entity, content and an audience for use for generating electronic communications for a particular campaign, the audience including at least a particular customer or a potential customer (A content creator also uses the content provider system 140 to provide one or more content items 160 and/or creatives to be included in a content item 160 to the online system 100. See at least [0022] and [0023]. Also: At the content item set level, the content provider specifies information concerning the content creation at that level. For example, the content provider can specify the target audience targeted by the content items within the content item set through input box 422. See at least [0053]. Also: At the content item level, the content provider specifies information concerning the content creation at that level. For example, to create a content item (e.g., 430) of the content item set 420, the content provider provides information of one or more creatives, e.g., creative 1 (an image of product) through input box 432, creative 2 (a body of text describing the product) through input box 434. See at least [0054]);
based at least on behavior data, training a reinforcement learning model to the particular customer or the potential customer (The machine learning module 240 trains one or more content creation models using features based on training data from the training data store 245. In one embodiment, the machine learning module 240 trains the content creation models using one or more machine learning algorithms such as neural networks, naive Bayes, and support vector machines with the training data stored in the training data store 245. … Example features include demographics of target users, a geographic region of target users, a creative (e.g., an image, video, or text), objectives, optimization goals, or budget. In some embodiments, the training data store 245 includes predetermined information about a population of users of the online system 100 provided to the online system 100 or from another module of the online system 100, e.g., the action log 215 or user profile store 225. Examples of the training data include statistics of past advertisement campaigns, such as the click-through rate (CTR) or impression rate, of previously presented creatives or content items of assembled creatives. The training data store 245 also stores training data describing user information 
based on the content and the audience, creating at least one of the electronic communications to send to the particular customer or the potential customer (The content creation module 230 uses the content creation models trained by the machine learning module 240 to create content items from the creatives stored in the creative data store 235 for display to a target user. See at least [0036]. Also: The online system 100 dynamically selects a creative among multiple creatives of a same type for each type of creative to be included in the content item and generates 650 the content item with the selected creative. See at least [0062]); and
causing the at least one of the electronic communications to be sent to the particular customer or the potential customer (The online system 100 provides 660 the generated content item for display to the target user. See at least [0062]). 

Gavlovski does not explicitly disclose: 
training a model to learn a personalized frequency for sending the electronic communications, the personalized frequency designated for each individual particular customer or each individual potential customer.
if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer.
causing the electronic communications to be sent at the personalized frequency
However, Yu teaches:
based at least one behavior data, training a model to learn a personalized frequency for sending an electronic communication to a particular customer or a potential customer, the personalized frequency designated for each individual customer or each individual potential customer (one or more machine learning techniques are used to determine offline frequency cap rules for content providers 112-116, publishers, and/or bidders. See at least [0067]. Cluster system 410 is a system that stores 
if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased and optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer 
causing at least one electronic communications to be sent at the personalized frequency to the particular customer or the potential customer (If Fcap processor 222 identifies one or more frequency rules, then Fcap processor 222 sends, to response predictor 230, identifiers of one or more content items that correspond to the identified frequency rule(s) and that should not be presented to a user associated with the request received from content request processor 210. Response predictor 230 filters out content items from consideration and sends, to auction flow component 240, a set of one or more content items to send to a publisher (e.g., publisher 130). See at least [0043]. Also: At block 630, it is determined whether any of the online frequency cap rules (identified in block 620) is an overriding (or strict) frequency rule. If so, then process 600 proceeds to block 660, where that frequency cap rule will be associated with that content delivery campaign and returned in response to the request received in block 610. See at least [0089]). 
Gavlovski provides techniques for generated advertising content based on trained models, upon which the claimed invention’s training of a model to determine a frequency to send advertising at, optimization based on that frequency, and subsequent sending of advertising at that frequency can be seen as an improvement. However, Yu demonstrates that the prior art already knew of training models to determine a frequency to send advertising at, optimizing a click through rate through adjusting that frequency, and the delivery of advertising in conformance with that frequency. One of ordinary skill in the art could have easily incorporated Yu’s frequency model techniques into the training and advertising generation techniques of Gavlovski. One of ordinary skill in the art would have recognized that such an application of Yu would have predictably resulted in an improved system which would generate and deliver advertising in accordance to an advertising delivery limit personalized to the desired audience. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Gavlovski and the teaching of Yu. 

Regarding Claim 21: Gavlovski in view of Yu teaches the above limitations. Additionally, Gavlovski discloses wherein the plurality of data sources for determining the value of the particular campaign comprises at least a campaign name, campaign type, subject line of the electronic communication, content of the electronic communication, schedule past performance of other campaigns, attributes of a target audience (A bid amount is a monetary value that a content provider places on an event associated with an optimization goal set by the content provider. See at least [0021]. Also: For example, at the content item set level, a content provider provides all of the information at that level to be applied across all content items in the set (e.g., bid, budget, billing event, optimization goals, etc.). See at least [0040]. Also: Thus, the online system 100 determines the appropriate amount to bid in an auction for presenting the content item to a target user by considering this budget and the division across the content items. See at least [0063]. Also: for each impression opportunity, providing a bid amount in auction for display of a content item of the received plurality of content item to the target users, the bid amount determined according to the information stored at the content set level. See at least Claim 15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gavlovski et al. (US 2018/0012253 A1) in view of Yu et al. (US 2017/0223137 A1), and further in view of Edelen et al. (US 2017/0004408 A1). 

Regarding Claim 9: Gavlovski in view of Yu teaches the above limitations. Gavlovski does not explicitly disclose the model assessing the actual performance of the particular campaign against the predicted performance. However, Edelen teaches assessing the actual performance of a particular campaign against the predicted performance (electronic mail messages received over the last seven days will be analyzed for determining the accuracy of the user's actual actions on those received electronic mail messages as compared to the personalized predictive model's predictions for the user's actions on those electronic mail messages. Based on that accuracy determination, the personalized predictive model may be trained and updated for improving the accuracy with respect to future electronic mail messages, as described below with respect to FIG. 5. Thus, according to this aspect of the present disclosure, the personalized predictive model is not only generated for the particular user, but is regularly updated for improving the accuracy of its predictions. See at least [0047]). 
	Gavlovski and Yu suggest techniques for generated advertising content based on trained models, upon which the claimed invention’s comparison between model results and actual results can be seen as an improvement. However, Edelen demonstrates that the prior art already knew of comparing modeled . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gavlovski et al. (US 2018/0012253 A1) in view of Yu et al. (US 2017/0223137 A1), and further in view of Yan et al. (US 2019/0303980 A1) and Altberg et al. (US 2007/0127650 A1). 

Regarding Claim 12: Gavlovski in view of Yu teaches the above limitations. Gavlovski does not explicitly disclose making a prediction of performance of the particular campaign and for a particular campaign predicted to be a high value campaign, prioritize the particular campaign including increasing the frequency of sending the electronic communications; and for a particular campaign predicted to be a low value campaign, lowering the frequency of sending the electronic communications such that fewer electronic communications are caused to be sent for the low value campaign compared to the high value campaign.
	Yan teaches making a prediction of performance of the particular campaign (the ensemble performance modeling system can then utilize multiple performance learning models to generate performance metrics (e.g., predicted clicks, predicted generated revenue amount, or predicted revenue-per-click amount). For instance, the ensemble performance modeling system can utilize the first performance learning model to generate a parent-level performance metric (e.g., predicted clicks) based on historical data. See at least [0021]) and for a particular campaign predicted to be a high value campaign, prioritize the particular campaign including increase the big; and for a particular campaign predicted to be a low value campaign, lowering the bid of sending the electronic communications (After determining the performance metric prediction, the ensemble performance modeling system 102 performs 
Additionally, Altberg teaches determining a frequency of sending the electronic communications based on bids (the set of highest bidders may be determined; and the calls resulting from the advertisement are distributed to the set of highest bidders in frequencies that are proportional to their bid amounts. See at least [0163]). 
	Gavlovski and Yu suggest techniques for generated advertising content based on trained models, upon which the claimed invention’s setting of delivery frequency of content based on a predicted value can be seen as an improvement. However, Yan demonstrates that the prior art already knew of predicting a value for content and setting delivery bid rates based on the predicted value. Altberg further demonstrates that the prior art already knew that bid rates could be used to determine delivery frequencies. One of ordinary skill in the art could have easily applied Yan and Altberg to the system of Gavlovski and Yu to modify the delivery rates of Gavlovski’s content based on the predicted value of the content. One of ordinary skill in the art would have recognized that such an application of Yan and Altberg would have predictably resulted in an improved system which would prioritize more valuable content for distribution. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Gavlovski and the teaching of Yu, Yan, and Altberg. 



Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20: Applicant has amended claims 1 and 19-20. 
Examiner’s Response: Applicant's amendments filed 6 November 2020 have been fully considered, and they resolve the identified issue. The rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 112(b) Rejections of claims 15 and 21: Applicant has amended claims 15 and 21.
Examiner’s Response: Applicant's amendments filed 6 November 2020 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn.

Applicant’s Argument Regarding 101 Rejections of claim 20: Applicant has amended claim 20 to recite a “hardware processor”.  
Examiner’s Response: Applicant's amendments filed 6 November 2020 have been fully considered, and they resolve the rejection of claim 20 for not falling within any of the statutory categories of 101. The rejection is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-21:
Applicant submits that the elements of independent claims 1, 19, and 20 are directed to computer training operations that cannot by reasonably characterized as mental processors or methods of organizing human activity. 
In McRO Inc. v. Bandai Namco Games America Inc. a set of rules were used to set parameters for a digital animation software processor that was directed to a technological improvement and not directed to an abstract idea. In McRO the claimed steps included elements that would not be undertaken by humans.  
Applicant’s amended independent claims reflect an improvement in the functioning of a computer. Thus, amended independent claims 1, 19, and 20 integrate the subject matter into a practical application. 
Examiner’s Response: Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive.
Examiner notes that the rejection did not assert that the claims set forth a mental process. Additionally, the October 2019 Update: Subject Matter Eligible notes, regarding what qualifies as a method of organizing human activity, that “The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the subgroupings.” The relevant activity is the marketing activity of managing content distribution. As such, the claims set forth a method of organizing human activity. 
Examiner takes applicant’s argument to mean that because the operations of McRO were undertaken by a computer, the claims of McRO were eligible. However, Examiner notes that there is no rule that claims limited to the operations of a computer are eligible. See at least Intellectual Ventures I LLC v. Capital One Bank (USA), where operations performed by a computer were determined to set forth an abstract idea. 
Applicant’s argument asserts that the claimed invention constitute an improvement to the functioning of a computer without any explanation. Further, the argument does not address the rejection’s consideration of the issue: “The present specification provides no meaningful technical details regarding machine learning models, and appears to only use preexisting technology as a means to implement the abstract idea. As such, this additional element does not reflect any improvement in the functioning of a computer or other technology.” 

Applicant’s Argument Regarding 103 Rejections of claims 1-21: Yu does not teach or suggest Applicant’s recited “the personalized frequency designated for each individual particular customer or each individual potential customer; if the personalized frequency receives a low number of rewards for each individual particular customer or each individual potential customer, it will be increased an optimized to a personalized frequency that does not result in disengagement of the individual particular customer or the individual potential customer”. 
Examiner’s Response: Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive. First, Examiner notes that part of the limitation which applicant asserts is not taught by Yu is not required by some of the dependent claims. The limitation beginning “if the personalized frequency receives a low number of rewards for each individual particular customer…” is a contingent limitation and, as explained above under the claim interpretation heading, is not interpreted as required by the method claims 1 or 19. Second, Examiner notes that the contingent limitation is taught by Yu, as Yu describes modifying a frequency cap to optimize click through rate based on the performance of a campaign (See at least [0052]). Finally, Examiner notes that the limitation “the personalized frequency designated for each individual particular customer or each individual potential customer” is interpreted as requiring the application of  the personalized frequency rate on an individual user basis, which Yu teaches (“a frequency cap of "3 per 24 hours" for a particular content item means that, after exposing a particular user to the same ad three times, the particular user will not be shown that particular content item for 24 hours” [0002]).  As such, Applicant’s arguments are unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Stevens et al. (US 2018/0240147) discusses the potential for increasing advertising frequency to diminish the efficacy of advertising, and further discusses techniques for determining an appropriate frequency level. 
Wang et al. (US 2016/0189202 A1) describes techniques for determining an optimal ad frequency for an advertising campaign. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.